Action on a promissory note held by plaintiffs as copartners. Venue laid in Nassau county, where two of the plaintiffs reside, and did reside at the time of the commencement of the action. Order of the Special Term, changing the place of trial to New York county, reversed on the law and the facts, with ten dollars costs and disbursements, and defendant’s motion denied, with ten dollars costs. Two of the plaintiffs having been residents of Nassau county at the time of the commencement of the action, it was properly brought in that county. Lazansky, P. J., Scudder, Tompkins, Davis and Johnston, JJ., concur.